         Case 1:05-cv-01971-PLF Document 409 Filed 01/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL-QAHTANI,

       Petitioner,

       v.                                      Case No. 05-CV-1971 (PLF)

JOSEPH R. BIDEN, Jr., et al.,

       Respondents.



                                           ORDER

       Upon consideration of the Petitioner’s Unopposed Motion for Extension of Time to

Respond to Motion for Reconsideration of Order Granting Petitioner’s Motion to Compel

Examination by a Mixed Medical Commission, it is hereby ORDERED that Petitioner’s motion

is GRANTED. Petitioner shall file his response by no later than February 19, 2021.



SO ORDERED.

Dated: __January 22, 2021______                           ________/s/___________________
                                                          HON. PAUL L. FRIEDMAN
                                                          Senior United States District Judge
